Opinion of the Court by
Judge Settle
Reversing.
The questions of law and fact presented by this appeal being substantially the same as in Fidelity & Casualty Company v. Ed Martin, an appeal from the Mc-Cracken Circuit Court, this day decided, and the opinion in which is conclusive of this case, it is deemed unnecessary to here restate the conclusions contained in that opinion.
There was, however, one point suggested in argument in this case which was not urged in the other case, viz.: that so much of the contract of insurance as obligated the insurer to “defend suits at its cost, in the name and behalf of the insured” (Class D) and to “pay the expense of litigation,” is champertous and contrary to public policy. It is a sufficient answer to say that in none of the numerous jurisdictions where this contract has *38been construed, bas it been beld cbampertous or otherwise contrary to public policy. We perceive no sound ground upon wbicb it could be so beld and appellee’s counsel bas cited no authority in support of bis contention. Moreover, a strang’er to the contract, like appellee, who is unaffected by it, bas no right to question its validity, even though, as between the parties to it, the contract was in fact cbampertous. 6 Cyc. (paragraph 3), 882; Fogarty v. Jordan, 2 Rob. (N. Y.), 319; Cooke v. Poole, 25 S. C., 593; Potter v. Ajax Min. Co., 22 Utah, 999; Davis v. Settle, 43 W. Va., 17.
Judgment reversed for proceedings consistent with this opinion and that in Fidelity & Casualty Company v. Ed Martin.
Whole Court sitting. Judges Hannah and Nunn dissenting.